DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           Regarding claim 1, the recitation “processing one or more requests” is vague and indefinite since the body of the claim does not perform any processing requests. Same rejection is applied to claim 12.
           Regarding claim 10, line 1, the recitation “processing requests” is vague and indefinite since the body of the claim does not perform any processing requests. The recitation query comprises a uniform resource identifier (URI), a query type, a query operation and a query value in line 4-8 is vague and indefinite since they are not clearly defined. (i.e. the recitations such as a uniform resource identifier (URI), a query type, a query operation and a query value are not clearly defined ). 

 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the NPL “observing IoT resources over ICN” by Islam et al in view of the NPL “Guideline for Mapping Implementations: HTTP to the Constrained Application Protocol (CoAP)” by Castellani et al.
Regarding claims 10,11,  Islam et al disclose a device for processing requests, the device comprising: a memory; and a processor, configured to: receive a resource query directed to a resource, wherein the resource query comprises a uniform resource identifier (URI) (fig.5: e.g. cNAP1 receives a request (t1, R) which is considered to contain an URI as this is the standard for CoAP requests) but fails to disclose a query type, a query operation, and a query value; generate a structured proxy rule identifier (sPRID) associated with resource query; and update the resource query to comprise the sPRID associated with the resource query. Castellani et al disclose resource query comprises a query type, a query operation, and a query value; generate a structured proxy rule identifier (sPRID) associated with resource query; and update the resource query to comprise the sPRID associated with the resource query (see page 13 / point 2 on the upper half of the page discloses a query type “light”, a query operation: “?” and query value: “on”, thus the URI itself may considered to be a “structured proxy rule identifier”). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the teaching of Castellani et al in the system of Islam et al in order to provide the mapping between HTTP request and the CoAP request. 

Allowable Subject Matter
Claims 1-9,12-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJIT PATEL/Primary Examiner, Art Unit 2416